It appearing that the litigation between the plaintiff-respondent and defendant-appellant, is at an end, and that the judgment in favor of the plaintiff against the city of Laurens has been paid, there is nothing in the case for the Court to consider. As to whether or not the city council has power to contract for a longer term than their term of office, and deprive those who should succeed them of all control over the matter, is not now properly before us, and can only be determined if a proper case should arrive in the future, and presented by the proper authorities of the city or any citizen or taxpayer thereof.
The motion to dismiss the appeal herein is granted.
                   (Signed)   E.B. GARY, C.J., D.E. HYDRICK, A.J. R.C. WATTS, A.J., T.B. FRASER, A.J.
MR. JUSTICE GAGE, absent, did not participate.